DETAILED ACTION
This office action has been issued in response to Applicant's Amendment filed on November 30, 2020.  Claims 1-3, 5-7, 10, 11, 13, 15, 17, 18 and 20 have been amended.  Claims 4, 12 and 19 have been canceled.  No claims have been added.  Therefore, Claims 1-3, 5-11, 13, 15, 17, 18 and 20 have been examined and are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Rejection of Claims 1-3, 5-11, 13, 15, 17, 18 and 20 under 35 USC 101 has been withdrawn due to the applicant’s amendments to the claims. 

The rejection of Claim 12 under 35 U.S.C. 112(b) is moot since the applicant has now canceled the claim.  The rejection is withdrawn.  

Applicant’s arguments with respect to claims 1-3, 5-11, 13, 15, 17, 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 8, 10, 11, 13, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Inoue et al. (Pub. No.: US 2010/0281036 A1), hereinafter Inoue.

As for Claim 1, Inoue teaches of a computing system (Inoue ¶0005, In the Scatter/Gather method, when the user selects a cluster interested in by the user, a system first gathers information such as documents and contents which is included in the selected cluster once, then performs clustering again, and presents a result of the clustering to the user. Recursively repeating this process narrows down search targets and gradually clarifies a vague interest of the user. Consequently, the user will be able to easily find the information interesting to the user.) that is configured to identify relationships between datasets (Inoue ¶0091, the information search support device according to the present embodiment can extract the one or more search-omitted programs even in the case where the one or more search-omitted programs are included in the non-selected clusters. Here, it is obvious that Cluster 2, the cluster that is not selected in Operation No.2 shown in FIG. 14, has the largest number of the search-omitted programs related to the medical services. As words such as "Life" and "Society/News" among the representative words of the cluster seem related to the medical services, the user can understand that the cluster includes one or more programs related to the medical service, but the oversight is thought to , the computing system comprising: 

a processor; and computer-readable storage that comprises program code executable by the processor, to cause the computing system (Inoue Figure 1 and Claim 8, control unit in a system.  Program causing a computer) to: 

display a visualization including a plurality of nodes, each of the plurality of nodes representing a respective dataset and associated with a respective primary term (Inoue Figures 4-9, display the clusters associated with a list of programs.  Each cluster includes representative words.  For example, Cluster 1 has 22 programs and one of the representative word is “Dramatic”);

receive a user selection of a first node of the plurality of nodes of the visualization (Inoue ¶0005, the user selects a cluster interested in by the user); and 

in response to the user selection: determine a first primary term associated with the first node (Inoue ¶0072, ¶0089 and ¶0107-0109, tem 609 shows one or more representative words of each cluster); 

identify a first dataset represented by the first node (Inoue ¶0067, A program list button 306 is a button for switching a screen to another screen which displays a program list of the cluster which the user has selected by checking the check box. When the user presses this button, for instance, in the case where check boxes of two clusters are checked as shown in FIG. 4, all the programs included in the two clusters are displayed in a list); 

determine a number of occurrences of each of a plurality of second terms in the first dataset (Inoue ¶0062, ¶0065, ¶0074, ¶0081 and ¶0108-0109, words (hereinafter, index words) for use in clustering the programs and extracting search-omitted programs are determined, a relationship between the index words and a descriptive text (hereinafter, simply referred to as document) of each program such as how many index words the document includes is calculated, and a result of the calculation is stored in the information data storage unit 104. More specifically, the information data generation unit 103 mainly calculates a term ; 

for each of the plurality of second terms, identify a respective one of the plurality of nodes for which the second term is a primary term (Inoue ¶0091, Cluster 2, the cluster that is not selected in Operation No.2 shown in FIG. 14, has the largest number of the search-omitted programs related to the medical services. As words such as "Life" and "Society/News" among the representative words of the cluster seem related to the medical services, the user can understand that the cluster includes one or more programs related to the medical service, but the oversight is thought to have occurred since the representative words do not include words directly related to the medical services); and 

modify the displayed visualization to present edges between the first node and the identified nodes, and to highlight the first node and the identified nodes with respect to ones of the plurality of nodes other than the first node and the identified plurality of nodes (Inoue ¶0091, FIG. 13 is a diagram showing a result of extracting programs related to medical services from clusters that are not selected in Operation No.1 and Operation No.2 shown in FIG. 9.  FIG. 14 is a diagram showing a result of adding, to the cluster selection history shown in FIG. 9, information indicating which cluster the eight programs related to the medical services shown in FIG. 13 have belonged to. As shown in FIG. 14, it is obvious that Cluster 3, which is not selected by the user when the system is in Operation No.1 state, includes a program having a program number 281, that Cluster 2, which is not selected by the user when the system is in Operation No.2 state, includes five programs each having a corresponding one of program numbers 482, 19, 16, 499, and 30, and that Cluster 3, which is not selected by the user when the system is in Operation No.2 state, includes two programs each having a corresponding one of program numbers 95 and 62. As stated above, the information search support device according to the present embodiment can extract the one or more search-omitted programs even in the case where the one or more search-omitted , 

wherein an edge between the first node and one of the identified nodes represents the number of occurrences of the primary term of the one of the identified nodes in the first dataset (Inoue ¶0065, the clustering execution unit 105 determines representative programs and representative words for each of clusters generated. In a method for determining representative programs in a cluster, for instance, a center of gravity vector with respect to document vectors in each cluster is calculated, and programs in close distance from the center of gravity are the representative programs. Furthermore, an index word having a large component of the center of gravity vector with respect to each cluster may 

As for Claim 2, Inoue further teaches the computing system of claim 1 as disclosed above, a number of occurrences of a primary term of one of the plurality of nodes being greater than or equal to numbers of occurrences of all other terms in the one of the plurality of nodes (Ionue ¶0130, when the user comes to select a cluster including consistent representative words, it is determined that what the user narrows down has been identified, and the extraction of the search-omitted programs is performed. The following will describe a specific example of the above. Whether or not the cluster including the consistent words is selected is determined by calculating, as a degree of certainty, a degree of similarity between representative words of a previously selected cluster and representative words currently selected. As it is only necessary to define that the degree of certainty becomes higher as a similar word is selected, in addition to defining the distance between the representative word vectors of the aforementioned clusters, as a definition of the degree of certainty, the number or a ratio of the same representative words included in the representative words of the previously selected cluster and the currently selected 

As for Claim 3, Inoue further teaches the computing system of claim 1 as disclosed above, the computing system further to transmit the modified visualization to a client computing device that issued the query (Inoue Figure 1 and ¶0056, The display method determination unit 114 determines screen information and audio information to be outputted to the output unit 115. The output unit 115 causes a display and the like to display clusters and a list of information, and a speaker and the like to give voice guidance for operation. The timer 116 counts a time. The control unit 117 includes: the information data generation unit 103; the clustering execution unit 105; the search target estimation unit 108; the search-omitted information extraction unit 109; the degree of certainty calculation unit 111; the search-omitted information addition determination unit 112; and the display method determination unit 114, and performs overall control of omitted-information extraction performed by each of these processing units.).
  

As for Claim 13, Inoue teaches of a method (Inoue ¶0005, In the Scatter/Gather method, when the user selects a cluster interested in by the user, a system first gathers information such as documents and contents which is included in the selected cluster once, then performs clustering again, and presents a result of the clustering to the user. Recursively repeating this process narrows down search targets and gradually clarifies a vague interest of the user. Consequently, the user will be able to easily find the information interesting to the user.) for visualizing relationship between datasets (Inoue ¶0091, the information search support device according to the present embodiment can extract the one or more search-omitted programs even in the case where the one or more search-omitted programs are included in the non-selected clusters. Here, it is obvious that Cluster 2, the cluster that is not selected in Operation No.2 shown in FIG. 14, has the largest number of the search-omitted programs related to the medical services. As words such as "Life" and "Society/News" among the representative words of the cluster seem related to the medical services, the user can understand that the cluster includes one or more programs related to the medical service, but the oversight is thought to have occurred since the representative words do not include words directly related to the medical services.), the method comprising: 

displaying a visualization including a plurality of nodes, each of the plurality of nodes representing a respective dataset and associated with a respective primary term (Inoue Figures 4-9, display the clusters associated with a list of programs.  Each cluster includes representative words.  For example, Cluster 1 has 22 programs and one of the representative word is “Dramatic”);

receiving a user selection of a first node of the plurality of nodes of the visualization (Inoue ¶0005, the user selects a cluster interested in by the user); and 

in response to the user selection: determine a first primary term associated with the first node (Inoue ¶0072, ¶0089 and ¶0107-0109, tem 609 shows one or more representative words of each cluster); 

identify a first dataset represented by the first node (Inoue ¶0067, A program list button 306 is a button for switching a screen to another screen which displays a program list of the cluster which the user has selected by checking the check box. When the user presses this button, for instance, in the case where ; 

determine a number of occurrences of each of a plurality of second terms in the first dataset (Inoue ¶0062, ¶0065, ¶0074, ¶0081 and ¶0108-0109, words (hereinafter, index words) for use in clustering the programs and extracting search-omitted programs are determined, a relationship between the index words and a descriptive text (hereinafter, simply referred to as document) of each program such as how many index words the document includes is calculated, and a result of the calculation is stored in the information data storage unit 104. More specifically, the information data generation unit 103 mainly calculates a term frequency (TF) value indicating how frequently each of index words appears in a corresponding document, a document frequency ( DF) value indicating the number of documents in which an index word appears, and an inverse document frequency (IDF) value based on the DF value, and stores the result of the calculation in the information data storage unit 104. Further, the information data generation unit 103 generates an index word and document matrix expressing the relationship between the index words and the documents in a matrix, using these ; 

for each of the plurality of second terms, identify a respective one of the plurality of nodes for which the second term is a primary term (Inoue ¶0091, Cluster 2, the cluster that is not selected in Operation No.2 shown in FIG. 14, has the largest number of the search-omitted programs related to the medical services. As words such as "Life" and "Society/News" among the representative words of the cluster seem related to the medical services, the user can understand that the cluster includes one or more programs related to the medical service, but the oversight is thought to have occurred since the representative words do not include words directly related to the medical services); and 

modifying the displayed visualization to present edges between the first node and the identified nodes, and to highlight the first node and the identified nodes with respect to ones of the plurality of nodes other than the first node and the identified plurality of nodes (Inoue ¶0091, FIG. 13 is a diagram showing a result of extracting programs related to medical services from clusters that are not selected in Operation No.1 and Operation No.2 shown in FIG. 9.  FIG. 14 is a , 

wherein an edge between the first node and one of the identified nodes represents the number of occurrences of the primary term of the one of the identified nodes in the first dataset (Inoue ¶0065, the clustering execution unit 105 determines representative programs and representative words for each of clusters generated. In a method for determining representative programs in a cluster, for instance, a center of gravity vector with respect to document vectors in each cluster is calculated, and programs in close distance from the center of gravity are the representative programs. Furthermore, an index word having a large component of the center of gravity vector with respect to each cluster may be a representative word for each cluster, or a word having large TF and DF values in a document of each cluster may be the representative word for each cluster.)

As for Claim 15, Inoue further teaches the method of claim 13 as disclosed above, wherein the first primary term is designated as being descriptive of the first dataset, and the primary term of each of the plurality of nodes is designated as being descriptive of a respective one of the plurality of nodes (Inoue ¶0072, 

As for Claim 20, this claim contains limitations that are analogous to those presented in association with claim 13 above. Therefore, the same grounds of rejection are applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue as applied to claims 1 and 13 above, and further in view of Udupa et al. (Pub. No.: US 2011/03077485 A1), hereinafter Udupa.

As for Claim 5, Inoue further teaches the computing system of claim 1 as disclosed above. 
Inoue does not explicitly teach wherein a length of the edge between the first node and one of the identified nodes represents the number of occurrences of the primary term of the one of the identified nodes in the first dataset
However, Udupa does teach wherein a length of the edge between the first node and one of the identified nodes represents the number of occurrences of the primary term of the one of the identified nodes in the first dataset (Udupa Figure 2A, as nodes with edges are disclosed. Udupa Paragraph 0032 and Figure 2A, A simplified exemplary graph is shown in FIG. 2A, where the vertices 200 are shown as circles with the corresponding candidate keyword appearing therein, and where the edges 202 are shown as lines connecting the vertices with the thickness of each line being proportional to the edge's weight).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the cluster Inoue with the graph implementation of Udupa that uses edges in order for each edge in the graph to represent the co-occurrences of candidate keywords in the documents (Udupa Paragraph 0032)

As for Claim 6, Inoue further teaches the computing system of claim 1 as disclosed above.
Inoue does not explicitly teach wherein a thickness of the edge between the first node and one of the identified nodes represents the number of occurrences of the primary term of the one of the identified nodes in the first dataset.  
However, Udupa does teach wherein a thickness of the edge between the first node and one of the identified nodes represents the number of occurrences of the primary term of the one of the identified nodes in the first dataset (Udupa Paragraph 0032 and Figure 2A, A simplified exemplary graph is shown in FIG. 2A, where the vertices 200 are shown as circles with the corresponding candidate keyword appearing therein, and where the edges 202 are shown as lines connecting the vertices with the thickness of each line being proportional to the edge's weight.).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the cluster Inoue with the graph implementation of Udupa that uses edges in order for each edge in the graph to represent the co-occurrences of candidate keywords in the documents (Udupa Paragraph 0032)
 
As for Claim 17, Inoue further teaches the method of claim 13 as disclosed above. 
Inoue does not explicitly teach further comprising: computing a length of the edge between the first node and one of the identified nodes based upon the number of occurrences of the primary term of the one of the identified nodes in the first dataset
However, Udupa does teach further comprising: computing a length of the edge between the first node and one of the identified nodes based upon the number of occurrences of the primary term of the one of the identified nodes in the first dataset (Udupa Figure 2A, as nodes with edges are disclosed. Udupa Paragraph 0032 and Figure 2A, A simplified exemplary graph is shown in FIG. 2A, where the vertices 200 are shown as circles with the corresponding candidate keyword appearing therein, and where the edges 202 are shown as lines connecting the vertices with the thickness of each line being proportional to the edge's weight).  
Inoue with the graph implementation of Udupa that uses edges in order for each edge in the graph to represent the co-occurrences of candidate keywords in the documents (Udupa Paragraph 0032)

Claims 7, 8, 10, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue as applied to claims 1 and 13, and further in view of Keith et al. (Patent No.: US 6,629,097), hereinafter Keith.

As for Claim 7, Inoue further teaches the computing system of claim 1 as disclosed above, the computing system further to determine the number of occurrences of each of the plurality of second terms in the first dataset (Inoue ¶0062, ¶0065, ¶0074, ¶0081 and ¶0108-0109, words (hereinafter, index words) for use in clustering the programs and extracting search-omitted programs are determined, a relationship between the index words and a descriptive text (hereinafter, simply referred to as document) of each program such as how many index words the document includes is calculated, and a result of the calculation is stored in the information data storage unit 104. More specifically, the information ; 
Inoue does not explicitly teach based upon a value of at least one dimension of a data cube set forth in the query 
However, Keith does teach based upon a value of at least one dimension of a data cube set forth in the query (Keith Col 9 lines 3-64, a method and product for generating a word set for use in locating documents having a type similar to a type of document in a document collection. The method involves selecting group of documents (i.e., grouping the documents into labeled categories), stemming the words in the documents to obtain stem words, determining a word count for each stem word in each document, clustering the stem words base on the word count of each stem word to obtain a word set. The .  
It would have been obvious at the time of the invention to a person of ordinary skill in the art to modify the cluster selection and search system of Inoue with the data cube of Keith in order to allow rapid orientation and movement through large or complex result maps (Keith Col 29 lines 25-48)

As for Claim 8, the combination of Inoue and Keith further teaches the computing system of claim 7 as disclosed above, wherein the at least one dimension is time, the value of the at least one dimension specifies a time range, each document in the first dataset from which the number of occurrences was determined having a respective timestamp assigned thereto that indicates that the document was created in the time range (Keith Col 7 lines 5-47, publication date is represented on a horizontal axis ("X")).
It would have been obvious at the time of the invention to a person of ordinary skill in the art to modify the cluster selection and search system of Inoue with the data cube of Keith in order to allow rapid orientation and movement through large or complex result maps (Keith Col 29 lines 25-48)

As for Claim 10, Inoue further teaches the computing system of claim 1 as disclosed above.
Inoue does not explicitly teach the computing system further to: generate a data cube based upon the number of occurrences of each of the plurality of second terms in the first dataset
However, Keith does teach the computing system further to: generate a data cube based upon the number of occurrences of each of the plurality of second terms in the first dataset (Keith Col 9 lines 3-64, a method and product for generating a word set for use in locating documents having a type similar to a type of document in a document collection. The method involves selecting group .  
It would have been obvious at the time of the invention to a person of ordinary skill in the art to modify the cluster selection and search system of Inoue with the data cube of Keith in order to allow rapid orientation and movement through large or complex result maps (Keith Col 29 lines 25-48)

As for Claim 11, the combination of Inoue and Keith further teaches the computing system of claim 10 as disclosed above, the computing system further to determine that a second term is a primary term for one of the plurality of nodes based upon a number of occurrences of the second term in a dataset represented by the one of the plurality of nodes (Inoue ¶0062, ¶0065, ¶0074, ¶0081 and ¶0108-0109, words (hereinafter, index words) for use in clustering the programs and extracting search-omitted programs are determined, a relationship between the index words and a descriptive text (hereinafter, simply referred to as document) of each program such as how many index words the document includes is calculated, and a result of the calculation is stored in the information data storage unit 104. More specifically, the information data generation unit 103 mainly calculates a term frequency (TF) value indicating how frequently each of index words appears in a corresponding document, a document frequency ( DF) value indicating the number of documents in which an index word appears, and an inverse document frequency (IDF) value based on the DF value, and stores the result of the calculation in the information data storage unit 104. Further, the information data generation unit 103 generates an index word and document matrix expressing the relationship between the index words and the documents 

As for Claim 18, Inoue further teaches the method of claim 13 as disclosed above.
Inoue does not explicitly teach further comprising forming the first node by computing a size of the first node based upon a number of entries in the first dataset
However, Keith does teach further comprising forming the first node by computing a size of the first node based upon a number of entries in the first dataset (Keith Figure 12, the visualization display shows nodes for the different concepts and data items; Keith Figure 1-D and 2-12 show visualization; Col 19 lines 8-15, the size of the visually plotted entities and concepts are relative to their positions).  
It would have been obvious at the time of the invention to a person of ordinary skill in the art to modify the cluster selection and search system of Inoue with the adjustable sizes of Keith in order to provide a way to adjust the visual clarity of and generality of dense data sets (Keith Col 19 lines 8-15)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Inoue and Keith as applied to claim 7 above, and further in view of  Galloway et al. (US 2014/0046983), hereinafter Galloway.

As for Claim 9, the combination of Inoue and Keith further teaches the computing system of claim 7 as disclosed above.
The combination of Inoue and Keith does not explicitly teach wherein the at least one dimension is document source, the value of the at least one dimension specifies a particular source, each document in the first dataset from which the number of occurrences was determined labeled as having been retrieved from the particular source from the particular source
However, Galloway does teach wherein the at least one dimension is document source, the value of the at least one dimension specifies a particular source, each document in the first dataset from which the number of occurrences was determined labeled as having been retrieved from the particular source from the particular source (Galloway Paragraph 0242, the process can be used to compare data sets from a wide range of disparate sources, including demographic information, such as employment rates, climate information, sales information for multiple products, marketing information, or 
It would have been obvious at the time of the invention to a person of ordinary skill in the art to combine the combination of Inoue and Keith with Galloway’s comparison of data sets from disparate sources to allow a user to  easily visually identify the degree of relatedness between the first data sets, based on the spatial proximity of the first nodes and/or the strength of the node connections, thereby allowing the user to identify clusters of highly related data sets (Galloway Paragraph 0200).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRISELLE C ROLAND whose telephone number is (571)270-5133.  The examiner can normally be reached on Monday-Wednesday 9:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        
/GRISELLE C ROLAND/
Examiner
Art Unit 2158
02/03/2021